 FULTON COTTON MILLS105FultonCottonMills,Division of Allied ProductsCorporationandMachine Printers and EngraversAssociation of the United States,Petitioner. Cases10-RC-7473 and 10-RC-7474March 26, 1969DECISION AND DIRECTION OFELECTIONBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND BROWNUpona petition duly filed under Section 9(c) oftheNationalLaborRelations Act, as amended, ahearingwas held beforeMatthewH.Shade,HearingOfficer.Following the hearing and pursuantto Section102.67 of theNationalLaborRelationsBoard Rules and Regulations,Series 8, as amended,and by direction of the Regional Director forRegion 10, this case was transferred to the Boardfordecision.Thereafter,theEmployer and thePetitioner filed briefs in support of their respectivepositions.Pursuant to Section3(b) oftheNational LaborRelationsAct, as amended,theNational LaborRelationsBoardhasdelegated its powers inconnection with this case to a three-member panel.The Board has reviewed the HearingOfficer'srulingsmade at the hearing and finds that they arefreefromprejudicialerror.They are herebyaffirmed.Upon the entire record in this case,the Boardfinds:1.The Employerisengaged in commerce withinthemeaningof the Act,and it will effectuate thepurposesof theAct to assert jurisdiction herein.2.Thelabor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce existsconcerning the representation of employees of theEmployer, within the meaning of Section 9(c)(1) andSection 2(6) and(7) of the Act.4.ThePetitioner seeks elections in two craftunits:one comprising all roller machine operators(punters) employed in the company'splant, theother comprising all screen print machine operatorsemployed in the company's plant.'Alternatively, thePetitioner seeks a single unit including both rollerprinters and screen printers.The Employer manufactures textile products at itsAtlanta,Georgia, plant where it employs a workforce of approximately 1,500. The plant is dividedinto three departments:cottonmill,finishing, andtextileprinting.Each department is headed by asuperintendent,who reports directly to the assistantplantmanager.Thefinishingandprintingdepartments are in the same building adjacent to thecotton mill. The record does not reflectany history'As amended at the heanngof collective bargaining.The printing department is composed of 67employeesworkingon three shifts under thesupervisionof a superintendent of printing, anoverseer of printing, and nine shift supervisors-two of whom are combination foremen-printers. Therollerprinterunitpetitionedforconsistsofapproximately 10 employees, the screen printer unitof 3. The remaining employees in the departmentare engaged in chrome plating copper rollers for useintherollerprintingmachines,workingasbacktenders or inspectors on the roller and screenprintingmachines, color mixing, flash aging, andsoaping of printsThe Employer has four Rice-Barton printingmachines,eachoperatedbyacrewof threeemployees: an operator (printer), backtender, andinspector. The machine prints the desired pattern onthe cloth by means of engraved rollers. Each rollerisengraved with all designs having the same colorand rotates against a brush, which in turn rotatesthrough a tray of dye. A "doctor blade" removesthe dye from those areas of the roller not intendedto imprint the cloth. As the cloth passes around alarge cylinder, the rollers, geared and timed so thatthedesignswillstrike the cloth in the propersequence, rotate against the material and producethe desired pattern.The roller machine operator is responsible forrunning the machine and normally stands at thefront.He makes adjustments to keep the machine inregister and also gives instructions to the back helptomake various adjustments. From time to time(approximately every 5 to 15 minutes) the operatorwill instruct the inspector to bring him samples ofthe printed cloth so that he may examine them fordefects. In setting up the machine, the operatorworks as part of a team with the backtender andinspector, and installs the copper rollers and doctorblades with their assistance. If short of help, theoperator will also take out the color pans - a jobnormallyperformedbythebacktenderandinspector.The operator hones his own doctorblades; if the doctor blades are installed by the backhelp,hewillcheck to see that they are seatedproperly.The Employer has one screen printing machine,which operates on two shifts, with a crew of three.operator,backtenderand inspector.The samesupervisory personnel are responsible for both thescreenand roller printing operations. There isoccasional interchange between the screen and rollerprinting operators and back help, and on occasionsupervisors will operate the screen printing machine.The Employer has no apprenticeship or trainingprogram, and there is no regular progression to thepositionofoperator.Allof the Employer'soperators,however,hadworked previously asbacktenders or inspectors.New employees haveperformed the operator's duties within 3 months oftheiremployment,buthave not attained the175 NLRB No. 17 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDoperator classification in that period of time. Anoperator,Hice,who worked as a spare printer,before turning down a job as "boss printer" andbeing assigned duties as an inspector, testified thatwhile classified as an operator he worked whereneeded, including backtending and inspecting. Theexhibits show approximately 41 instances where 6nonoperators (other than supervisors), or employeeswhose status is open to question, worked asoperatorsduring the period from February toAugust 1968.However, 30 of these instancesoccurred after July 5, 1968, the date the petition wasfiled.Other than Hice, whose situation was unique,only one roller print operator is shown to haveworked as an inspector, and that was while Hice,who was then an inspector, was testifying at theBoard hearing.Operators are the highest paid employees workingon the machines. There is a $1.15 rate range withintheoperator classificationascompared with a60-cent range for inspectors and 85 cents forbacktenders.While Employer's counsel instructed itssuperintendent of printing not to answer questionsconcerning the employees' salaries, it was stipulatedthatthehighestrateforaninspectoris10-cents-an-hour less than the lowest rate paid anoperator and that the highest rate for a backtenderis the same as the lowest rate for an operator.With the single exception ofPervel IndustriesInc.,'acraftseverancecase,theBoard hasconsistently held that roller machine operators forma traditional craft unit appropriate for the purposesof collective bargaining.'While many of the factorsfound controlling inPervelare present here, theyare not to be relied upon mechanically. InPervelitself the Board reiterated that it would". . . in allcases,regardlessofindustry,determinetheappropriateness of the craft unit sought in the lightof all factors present in the case," citingE.I.Dupont de Nemours and Company.'Here we findthedistinctionsoutweigh the similarities.ThusPervel'sprinters filled in for employees of otherdepartments and former printers working in otherdepartments filled in for absent printers. Further, 18former printers worked elsewhere in the plant, or inthe printing department on other than printer's jobs.The record here does not establish a similar degree,'163 NLRB No. 140'See,e g , PlasticFilm Co,123NLRB 1635,Southern Bleachery &PrintWorks,115NLRB787, Santee PrintWorks,111NLRB 1362;AmericanFinishingCo,86 NLRB 412.'162 NLRB 413or kind, of transfer and interchange; employees ofother departments do not fill in for printers, printersdo not fill in for employees of other departments,and no specific instances of printers transferring outof the printing department were cited.ThePetitionerhastraditionallyrepresentedmachine printers on a craft basis. The printers herereceive a substantially higher rate of pay than otheremployees on the machines and are responsible fortheoperationof the machines, directing thebacktenders and inspectors as necessary. While therecord does not establish that there is a regularprogression to the printer classification, all of theEmployer'sprintershaveworked previously asbacktendersor inspectors.As the Employer'ssuperintendent of printing testified, the printers inthe main perform the same duties as the printers inAmerican Finishing Co.,'a case in which the Boardsought and obtained enforcement of its bargainingorder following issuance ofPervel.Finally,herethere is no history of plantwide collective bargainingas there was inPervel.SeeMallinckrodt ChemicalWorks,162 NLRB 387, 392.`Under all of the above circumstances, we find thecraft unit sought by the Petitioner to be appropriatefor the purposes of collective bargaining.'We find, therefore, that the following employeesof the Employer constitute a unit appropriate forthepurposes of collective bargaining within themeaning of Section 9(b) of the Act:All roller machine operators and all screen printmachine operators employed in the company'splant, excluding all other employees, watchmen,guards, and supervisors as defined in the Act.[Text of Direction of Election8 omitted frompublication.]'159 NLRB 976, enfd 389 F 2d 1004 (C.A 6, 1968)'Member Fanning does notrely on the absence of a history of collectivebargaining on a more comprehensive basis in findingthat the employeeshereinconstituteaunitappropriate for thepurposesof collectivebargainingSee his separate opinioninMallinckrodtChemicalWorks,supra'in view of the common supervision, interchange,and similarity of workperformed by the screenand rollerprinters,we shall combine the two unitsas alternatively requestedby thePetitioner'An election eligibilitylist, containing the names and addresses of all theeligible voters,mustbe filed by the Employerwith the RegionalDirectorfor Region10 within 7 days after the date ofthisDecision and Directionof ElectionThe Regional Director shall make the list available to allparties to the electionNo extensionof time to file thislist shall be grantedby theRegional Director except inextraordinarycircumstancesFailure tocomply withthis requirement shall be grounds for setting aside the electionwhenever proper objectionsare filedExcelsior Underwear Inc ,156 NLRB1236